

Exhibit 10.1


STOCK EXCHANGE AGREEMENT


THIS STOCK EXCHANGE AGREEMENT (this "Agreement") is made and entered into this
15th day of April 2016, by and among Amazing Energy Oil and Gas, Co., a Nevada
corporation (hereinafter referred to as the "Company") and Gulf South Holding,
Inc., a Delaware corporation (hereinafter referred to as the "Seller") Gulf
South Securities, Inc., a Delaware corporation (hereinafter referred to as
"GSSI"); Jed Miesner, individually, and on behalf of Petro Pro Ltd., JLM
Strategic Investments, LP, and Jed and Lesa Miesner, husband and wife
(hereinafter referred to as "Miesner"); and Bories Capital, LLC (hereinafter
referred to as "Bories"), on the following terms:


Premises
A.                 Seller and the Company have engaged in preliminary
discussions with the intention of the Company acquiring all of the issued and
outstanding shares of the common stock of Gulf South Securities, Inc., a
Delaware corporation which are all owned by the Seller in exchange for
restricted shares of common stock and warrants of the Company.


B.                 The Company and Seller desire to memorialize the terms of the
foregoing shares and warrant exchange in this Agreement.


Agreement
BASED, upon the foregoing premises, which are incorporated herein by this
reference, and for and in consideration of the mutual promises and covenants
hereinafter set forth, and other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, it is agreed as follows:


ARTICLE I
EXCHANGE OF STOCK AND WARRANTS


1.01            Exchange of Common Stock.  Company agrees to exchange Five
Million, Three Hundred Forty-Nine Thousand, One Hundred Fifty-Three (5,349,153)
restricted shares of Company's common stock (the "Shares") plus Two Million, Six
Hundred Seventy-Four Thousand, Five Hundred Seventy-Six (2,674,576) stock
purchase warrants (the "Warrants") of the Company in consideration for Seller
transferring all right, title and interest in and to 100,000 shares of common
stock (the "GSSI Shares") of Gulf South Securities, Inc., a Delaware corporation
("GSSI") which is registered with the Securities and Exchange Commission (the
"SEC") and Financial Industry Regulatory Authority ("FINRA") as a
broker-dealer.  The foregoing 100,000 shares of GSSI constitutes all of the
authorized, issued, and outstanding shares of common stock of GSSI.  There are
no other authorized, issued, or outstanding securities of GSSI.


1.02            Stock Purchase Warrant.  Each Warrant will allow the holder to
purchase one share of the Company's common stock at an exercise price of One
Dollar ($1.00) per share. The Warrants will have an exercise period of Three (3)
years from the date of Closing. If the Warrant is not exercised during the
redemption period, it will terminate.


1.03            Series A Preferred Stock.  The Company's financial statements
reflect an outstanding in-debtedness owed in the approximate amount of
$3,900,000.00 to entities under the common control of Jed Miesner ("Miesner"). 
Miesner will convert $900,000 of that debt into 9,000 restricted shares of
Se-ries A Preferred Stock, the specific terms thereof will be contained in an
appropriate designation filed with the Nevada Secretary of State.  The balance
of the debt will remain unchanged.  The Series A Pre-ferred shares may be
redeemed by the Company at any time upon payment of $100.00 per share. On the


1
JM



--------------------------------------------------------------------------------







fifth anniversary of the Closing, any shares of Series A Preferred Stock
outstanding share will, at the dis-cretion of Miesner, be convertible, for a
period of three (3) years into common stock purchase warrants of the Company's
common stock at an exercise price of one dollar (1.00) per share on the basis of
110 shares of common stock for each one (1) share of Series A Preferred Stock
outstanding. Each share of Series A Preferred Stock will have 1,000 votes and
will vote as a unit with all other shares of common and preferred stock. The
Series A Preferred Stock will not accrue or paid any dividends and may not be
assigned or transferred except under a plan for wealth transfer and estate
planning. For each spud oil and gas well drilled by the Company with funds
raised or delivered due to the efforts of the former Gulf South Officers, now
Company employees, the Company will pay Miesner $10,000.00 in exchange for 100
shares of Series A Preferred Stock. In the event that the Company drills wells
for its own account the Board of Directors of the Company will decide if such
wells qualify for the aforementioned spud bonus.  The Company will promptly
cancel any Preferred Stock purchased. As partial consideration for the
fore-going, Miesner will execute a partial release of his collateralize security
interest in the Company's oil and gas leaseholds.  All necessary documents
releasing his collateralized security interest in the Company's oil and gas
leaseholds will be delivered on Closing. In addition Miesner agrees to
specifically release any liens and not hinder clean title where assignments of
interests are made by the Company to the Compa-ny's contemplated drilling
partnerships.


1.04            Series B Preferred Stock.  Seller's financial statements reflect
an outstanding indebted-ness owed to Bories Capital LLC., a Louisiana Limited
Liability Company ("Bories") in the amount of $5,000,000.00.  Bories will
convert that indebtedness into 50,000 restricted shares of the Company's Se-ries
B Preferred Stock, the specific terms thereof will be contained in an
appropriate designation filed with the Nevada Secretary of State. The Company
may redeem the Series B Preferred Stock at any time at $100.00 per share. On the
fifth anniversary of the Closing relating to this Agreement, any shares of
Series 8 Preferred Stock outstanding will be convertible, at the discretion of
Bories, for a period of three years, into common stock purchase warrants of the
Company with an exercise price of $1.00 per shares on the basis of 110 shares of
common stock for each one (1) share of Series B Preferred Stock outstanding. The
shares of Series B Preferred Stock will be non-voting, however, if voting is
required under the laws of the State of Nevada for any reason, the Series B
Preferred Stock will vote as a unit with all other shares of common and
preferred stock. The Series B Preferred Stock will not accrue or be paid any
dividends and may not be assigned or transferred except under a plan for wealth
transfer and estate planning. For each spud oil and gas well drilled by the
Company with funds raised or delivered due to the efforts of the for-mer Gulf
South officers, now Company employees, the Company will pay Bories $10,000.00 in
exchange for 100 shares of Series B Preferred Stock. In the event that the
Company drills wells for its own account the Board of Directors of the Company
will decide if such wells qualify for the aforementioned spud bo-nus.  The
Company will promptly cancel any Preferred Stock purchased.  Bories agrees to
execute any necessary documents to fulfill the obligations contained in this
paragraph as to the redemption of the Pre-ferred Stock.


1.05            Closing.


a)
The exchange of the foregoing securities will take place at a closing (the
"Closing"), to be held at such date, time and place at the Law Office of Conrad
C. Lysiak, P.S. as determined by the Seller and the Company but in no event
later than April 24, 2016.



b)
At the Closing:



i)
The Company shall deliver to the Seller the Shares and Warrants.



2
JM



--------------------------------------------------------------------------------





ii)
The Seller shall deliver to the Company certificates for the GSSI Shares and
disclosure schedules required herein at Closing, with Medallion Guaranties or
other signature verifications as required by the transfer agent.



iii)
At and at any time after the Closing, the parties shall duly execute,
acknowledge, and deliver all such further assignments, conveyances, in-struments
and documents, and shall take such other action consistent with the terms of
this Agreement to carry out the transactions contem-plated by this Agreement.



iv)
All representations, covenants and warranties of the Company and Seller
contained in this Agreement shall be true and correct on and as of the closing
date.





ARTICLE II
REPRESENTATIONS, COVENANTS, AND WARRANTIES


As an inducement for each party to execute this Agreement, each party represents
to the other party as follows:


2.01            Private Offering.  The offer, sale, and exchange of the shares
of Common Stock have not been and will not be registered with the Securities and
Exchange Commission (the "Commission"). The shares of Common Stock shall be
offered for sale and sold pursuant to the exemptions from the registration
requirements of Section 5 of the United States Securities Act of 1933, as
amended, and as such, will be deemed "restricted securities" limiting the shares
ability to be resold.


2.02            Approval of Agreement.  Each party has full corporate power,
authority, and legal right and has taken, or will take, all action required by
law, its articles of incorporation, bylaws, and otherwise to execute and deliver
this Agreement and to consummate the transactions herein contemplated including
the exchange of the shares of common stock referred to herein.


2.03            Legal Right.  The performance of this Agreement and the
consummation of the transactions herein contemplated will not result in a
material breach or violation of any of the terms and provisions of, or
constitute a default under, any statute, indenture, mortgage or other agreement
or instrument to which the parties are parties thereto or by which it is bound
by any order, rule or regulation directed to the parties or their affiliates by
any court or governmental agency or body having jurisdiction over them; and no
other consent, approval, authorization or action is required for the
consummation of the transactions herein contemplated other than such as have
been obtained.


2.04            Validly Issued.  The Shares and Warrants when issued by the
Company, will be duly authorized, validly issued, fully paid for, and
non-assessable.  The GSSI Shares have been duly authorized, validly issued,
fully paid for, and are non-assessable.


2.05            Informed Decision.  Each party will have had an opportunity to
consult with theirs independent legal, tax and financial advisors, and together
with such advisors, have evaluated the transactions contemplated in this
Agreement and have independently determined to agree to the terms and conditions
of this Agreement. No representation is being or has been made by either party
regarding the






3
JM



--------------------------------------------------------------------------------







tax, financial, legal or other effects to the Seller regarding the transactions
contemplated in this Agreement. The parties are familiar with and understand the
business and financial condition, operations and prospects of each other are
sufficiently informed and sophisticated enough to make a decision regarding the
transactions contemplated by this Agreement. The Seller have reviewed the
Company's filings made with the Securities and Exchange Commission that appear
on the SEC website at www.sec.gov.


2.06            Exchange Entirely for Own Account.  The Shares and Warrants to
be acquired by the Seller and will be acquired for investment for the Seller's
own accounts, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and the Seller has no present intention of
selling, granting any participation in, or otherwise distributing the same. The
Seller does not have any contract, undertaking, agreement or arrangement with
any person to sell, transfer or grant participations to such person or to any
third person, with respect to any of the Shares and Warrants. Except that as a
part of this transaction the Shares received by the Seller shall be distributed
to the Seller's Series B and Series C Preferred shareholders in exchange for
their preferred shares in compliance with the appropriate securities laws.


2.07            Disclosure of Information.  The Seller has had an opportunity to
discuss the Company's business, management, financial affairs and the terms and
conditions of the sale of the Shares and War- rants with the Company's
management and has had an opportunity to review the Company's records. The
Seller is aware, through its clue diligence review of the Company that the
exchange value for the Shares and Warrants bear no relationship to assets, book
value or other established criteria of determining value.


2.08            Accredited Investor.  The Seller is an accredited investor as
defined in Rule 501 (a) of Regulation D promulgated under the Securities Act.


2.09            Investment Experience.  The Seller has invested in securities of
companies with size and structure similar to the Company and each the Seller
acknowledges it is able to fend for itself, can bear the economic risk of its
investment, and has such knowledge and experience in financial or business
mat-ters that it is capable of evaluating the merits and risks of the investment
in the Shares and Warrants and in the proposed ongoing operations of the
Company.


2.10            Purchase of Shares of Common Stock. The Company and Seller agree
and understand that the consummation of this Agreement including the sale of the
exchange shares of common stock as contemplated hereby, constitutes the offer
and sale of securities under the Securities Act and applicable state statutes.
The Company and Seller agree such transactions shall be consummated in reliance
on exemptions from the registration and prospectus delivery requirements of such
statutes which depend, among other items, on the circumstances under which such
securities are acquired.


(a)
By signing of this Agreement Seller acknowledges and makes the following
representations and warranties:



(i)
That neither the SEC nor the securities commission of any state or other federal
agency has made any determination as to the merits of acquiring the Shares and
Warrants, and that this transaction involves certain risks.



(ii)
That Seller has received and read this Agreement and understands the risks
related to the consummation of the transactions herein contemplated.





4
JM



--------------------------------------------------------------------------------





(iii)
That Seller has such knowledge and experience in business and financial matters
that it is capable of evaluating the Company's business and GSSI's business.



(iv)
That Seller has been provided with copies of all materials and information
requested by it or its representatives, including any information requested to
verify any information furnished (to the extent such information is available or
can be obtained without unreasonable effort or expense), and the parties have
been provided the opportunity for direct communication regarding the
transactions contemplated hereby.



(v)
That all information which Seller has provided to the Company or their
representatives concerning their suitability and intent to hold shares in Common
Stock following the transactions contemplated hereby is complete, accurate, and
correct.



(vi)
That Seller has not offered or sold any securities of the Company or interest in
this Agreement and has no present intention of dividing the Shares or Warrants
to be received or the rights under this Agreement with others or of reselling or
otherwise disposing of any portion of the Shares or Warrants, either currently
or after the passage of a fixed or determinable period of time or on the
occurrence or nonoccurrence of any predetermined event or circumstance except as
set forth in 2.06 above.



(vii)
The Seller understands that the Shares and Warrants have not been registered,
but are being acquired by reason of a specific exemption under the Securities
Act as well as under certain state statutes for transactions not involving any
public offering and that any disposition of the Shares or Warrants may, under
certain circumstances, be inconsistent with this exemption and may make Seller
an "underwriter," within the meaning of the Securities Act.  It is understood
that the definition of "underwriter" focuses upon the concept of "distribution"
and that any subsequent disposition of the subject Shares and Warrants can only
be effected in transactions which are not considered distributions.  Generally,
the term "distribution" is considered synonymous with "public offering" or any
other offer or sale involving general solicitation or general advertising. 
Under present law, in determining whether a distribution occurs when securities
are sold into the public market, under certain circumstances one must consider
the availability of public information regarding the issuer, a holding period
for the securities sufficient to assure that the persons desiring to sell the
securities without registration first bear the economic risk of their
investment, and a limitation on the number of securities which the stockholder
is permitted to sell and on the manner of sale, thereby reducing the potential
impact of the sale on the trading markets.  These criteria are set forth
specifically in rule 144 promulgated under the Securities Act.



(viii)
Seller acknowledges that the Shares and Warrants must be held and may not be
sold, transferred, or otherwise disposed of for value unless they are
subsequently registered under the Securities Act or an exemption from such
registration is available. The Company is not under any obligation to register
the Shares and Warrants under the Securities Act, except as set forth in this
Agreement.  The Company is not under any obligation to make Rule 144 available,
except as may be expressly agreed to by it in writing in this Agreement, and in
the event Rule 144 is not available, or some other disclosure exemption may be
required before Seller can sell, transfer, or otherwise



5
JM



--------------------------------------------------------------------------------







dispose of such shares of Common Stock without registration under the Securities
Act. The Company's transfer agent will maintain a stop transfer order against
the transfer of the Shares and Warrants, and the certificates representing the
shares of Common Stock and Warrants will bear a legend in substantially the
following form so restricting the sale of such securities:


THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT") AND ARE
"RESTRICTED SECURITIES" WITHIN THE MEANING OF RULE 144 PROMULGATED UNDER THE
SECURITIES ACT.  THE SECURITIES HAVE BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE
SOLD OR TRANSFERRED WITHOUT COMPLYING WITH RULE 144 IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION OR OTHER COMPLIANCE UNDER THE SECURITIES ACT.


(ix)
The Company may refuse to register further transfers or resales of the Shares
and Warrants in the absence of compliance with Rule 144 unless the Sellers
furnish the Company with a "no-action" or interpretive letter from the SEC or an
opinion of counsel reasonably acceptable to the Company stating that the
transfer is proper.  Further, unless such letter or opinion states that the
Shares and Warrants are free of any restrictions under the Securities Act, the
Company may refuse to transfer the Shares and Warrants to any transferee who
does not furnish in writing to the Company the same representations and agree to
the same conditions with respect to such Shares and Warrants as set forth
herein.  The Company may also refuse to transfer the Shares and Warrants if any
circumstances are present reasonably indicating that the transferee's
representations are not accurate.  Except as said transfer may occur by
operation of law.



(b)
In connection with the transaction contemplated by this Agreement, the Company
and Sellers shall each file, with the assistance of the others and their
respective legal counsels, such notices, applications, reports, or other
instruments as may be deemed by them to be necessary or appropriate in an effort
to document reliance on such exemptions, and the appropriate regulatory
authority in the states where Seller reside unless an exemption requiring no
filing is available in such jurisdictions, all to the extent and in the manner
as may be deemed by such parties to be appropriate.



(c)
In order to more fully document reliance on the exemptions as provided herein,
the Company and Seller shall execute and deliver to the other, at or prior to
the closing, such further letters of representation, acknowledgment,
suitability, or the like as the Company or Seller and their counsels may
reasonably request in connection with reliance on exemptions from registration
under such securities laws including but not limited to an investment letter.



(d)
The Company and Seller acknowledge that the basis for relying on exemptions from
registration or qualifications are factual, depending on the conduct of the
various parties, and that no legal opinion or other assurance will be required
or given to the effect that the transactions contemplated hereby are in fact
exempt from registration or qualification.



2.11            Compliance with Rule 144.




6
JM



--------------------------------------------------------------------------------





(a)
The Company will use its best efforts to at all times satisfy the requirements
of Rule 144 promulgated under the Securities Act so that the Seller can sell the
Shares and Warrants. This covenant shall survive the closing of this Agreement.



(b)
Upon being informed in writing by Seller that it intends to sell any shares
under Rule 144 promulgated under the Securities Act (including any rule adopted
in substitution or replacement thereof), the Company will certify in writing to
Seller that it is compliance with Rule 144 to the extent that it can in order to
enable the Seller to sell the Shares and the Warrants



(c)
If any certificate representing any such restricted stock is presented to the
Company's transfer agent for registration or transfer in connection with any
sales theretofore made under Rule 144, provided such certificate is duly
endorsed for transfer by the appropriate person(s) or accompanied by a separate
stock power duly executed by the appropriate person(s) in each case with
reasonable assurances that such endorsements are genuine and effective, and is
accompanied by an opinion of counsel satisfactory to the Company and its counsel
that such transfer has complied with the requirements of Rule 144, as the case
may be, the Company will promptly instruct its transfer agent to register such
transfer and to issue one or more new certificates representing such shares to
the transferee and, if appropriate under the provisions of Rule 144, as the case
may be, free of any stop transfer order or restrictive legend.



2.14            Public Statements.  Subject to their respective legal
obligations (including requirements of stock exchanges and other similar
regulatory bodies), the Company and Seller shall consult with one another, and
use reasonable best efforts to agree upon the text of any press release, before
issuing any such press release or otherwise making public statements with
respect to the transactions and in making any filing with any federal or state
governmental or regulatory agency or with any securities exchange with respect
thereto.


2.15            No Representation Regarding Tax Treatment.  No representation or
warranty is being made by any party to any other regarding the treatment of this
transaction for federal or state income taxa-tion.  Each party has relied
exclusively on its own legal, accounting, and other tax adviser regarding the
treatment of this transaction for federal and state income taxes and on no
representation, warranty, or as-surance from any other party or such other
party's legal, accounting, or other adviser.


2.16            Board of Directors of the Company.  After the Company has
acquired GSSI, the Compa-ny will call a special meeting of shareholders and
Miesner will cause the following persons to be elected to the Company's board of
directors: Jed Miesner, Bob Manning, Tony Alford, Darrell Carey, Stephen
Salgado, Art Seligman, Reese Pinney, Tim Flanagan, and Bobby Bories.


2.17            Officers of the Company.  After the Company has acquired GSSI,
the Company's board of directors then elected will cause the appointment of the
following: Art Seligman, CEO; Tim Flanagan, President; Stephen Salgado,
secretary/comptroller; Bobby Bories, treasurer; Dan Denton, CFO; and, Reese
Pinney, COO.


2.18            Acquisition of Jilpetco.  The Company will acquire all of the
issued and outstanding shares of common stock of Jilpetco, Inc., a Texas
corporation owned by Miesner, the Company's presi-dent, in consideration of
$500,000.00. The Company and GSSI will work jointly in an attempt to raise funds
for the acquisition aforesaid, but will not be a condition to the acquisition.






7
JM



--------------------------------------------------------------------------------





2.19            Employment Agreements.  Based upon the demonstrated ability of
Art Seligman, Tim Flanagan, Reese Pinney, and Robert Bories for raising
corporate capital, as well as partner-ship funding, and based on their
committing to working with the company to raise a minimum of $3,000,000 in
capital, included but not limited to drilling or corporate capital, during the
calendar year of 2016 the Company will enter into employment agreements with
each individual for a minimum of one (1) year. The employment agreements will be
effective April 1, 2016.  The agreements shall contain the maximum
non-competition provisions provided under Nevada law, but will in no way attempt
to force a breach of their fiduciary responsibility to prior drilling pro-grams,
for which they are corporate general partners or their responsibilities to the
shareholders of the Seller.  Salaries, bonus awards, and other compensation will
be established by the Compa-ny's Compensation Committee which will be composed
of Bob Manning, Tony Alford, Art Seligman and Tim Flanagan for the initial term
of their employment agreement, on a month by month evaluation including but not
limited to common stock participation based upon collective performance
measurements.  This is separate and apart from each of the aforementioned
individ-ual employee's ability to earn up to a maximum of 5% of the Company's
outstanding shares based upon the number of outstanding common shares
immediately following closing, estimated to be 58,840,681.  The board will make
its best efforts to achieve the goal of providing each in-dividual with shares
awarded that will allow the employee to earn at most 5% of the estimated
58,840,681 shares. . The parties acknowledge that currently the Company has
insufficient cash to pay salaries and that the Company will begin salaries when
it is determined by the compensation committee that it is prudent to do so.  The
Seller and GSSI will deliver, on closing, such acknowledgement signed
individually by each respective employee.  In the event that the officers listed
above collectively raise $50 million in capital, the stock awards will be
recognized at a cap of 20% for all the above officers combined.  On April 1 of
each year, stock awards will be given proportionate to the capital raised during
the previous calendar year, not to exceed the 20% cap that they are eligible to
receive being based upon 58,840,681 shares.  For example should the capital
raised be $5 million during the period ending April 1, 2017 the stock award will
be 1,176,814, (10% of the total 11,768,136 shares available) which will be
distributed evenly, 294,204 among the 4 aforementioned employees.  The
employment agreements will be agreed upon and executed prior to closing or after
closing where an appropriate escrow arrangement is utilized.


2.20            Continuation of Businesses.  Seller will continue as an
operating business following the acquisition of GSSI by the Company, however,
Seller will not compete with the Company or GSSI in any manner whatsoever, and
will not be affiliated with any entities or persons who compete with GSSI or the
Company in any manner.  GSSI will only offer securities for third parties
subject to written approval of the board of directors of the Company.  However,
notwithstanding any provisions of this Agreement to the contrary, the Seller,
and its officers and directors, will continue to discharge its duty and
responsibili-ties to Seller 's shareholders and as a general partner in all
existing limited partnership in which it is affili-ated.


2.21            Change of Name.  The Company will change its name to Amazing
Energy Gulf South, Inc. and will conduct business as "AGS Energy."






8
JM



--------------------------------------------------------------------------------





ARTICLE III
REPRESENTATIONS AND WARRANTIES OF GSSI


Except as set forth in the GSSI Disclosure Schedule GSSI represent and warrant
to Company as follows:


3.1               Organization and Standing.  GSSI is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite corporate power to carry on its business as it is
now being conducted and is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary under applicable law except where the failure to
qualify (individually or in the aggregate) will not have any material adverse
effect on the business or prospects of GSSI.


3.2               Capitalization.


(a)
GSSI has authorized capital of $10,000 comprised of 1,000,000 authorized shares
of common stock, par value $0.01 per share, 100,000 of which are issued and
outstanding and all of which are owned by the Seller.  GSSI has no authorized
shares of preferred stock.  All of such shares of capital stock are issued and
outstanding are duly authorized, validly issued and outstanding, fully paid and
non-assessable, and were not issued in violation of any laws.  There are no
subscriptions, warrants, rights or calls or other commitments or agreements to
which GSSI is a party or by which it is bound, pursuant to which GSSI is or may
be required to issue or deliver securities of any class.  There are no
outstanding se-curities convertible or exchangeable, actually or contingently,
into common stock or any other securities of GSSI.



(b)
All outstanding shares of GSSI common stock have been issued and granted in
compliance with all applicable securities laws and other applicable legal
requirements.



(c)
Seller has good and marketable title to all of the GSSI Shares, free and clear
of all liens, claims and encumbrances of any third persons.



3.3               Subsidiaries.  GSSI does not own any subsidiary corporations.


3.4               Authority.  Seller's Board of Directors has determined that
the Exchange is fair to and in the best interests of Seller's stock holders. The
execution, delivery and performance by Seller of this Agreement has been duly
authorized by all necessary action on the part of Seller.  Seller has the
absolute and unrestricted right, power and authority to perform its obligations
under this Agreement.  This Agree-ment constitutes, and all other agreements
contemplated hereby will constitute, when executed and deliv-ered by Seller in
accordance herewith, the valid and binding obligations of Seller, enforceable in
accord-ance with their respective terms.


3.5               Assets.  Assets of GSSI are set forth in the GSSI Disclosure
Schedule.


3.6               Contracts and Other Commitments.  Except as set forth in the
GSSI Disclosure Schedule, GSSI is not a party to any contracts or agreements.


3.7               Litigation.  There is no claim, action, proceeding, or
investigation pending or, to its knowledge, threatened against or affecting GSSI
before or by any court, arbitrator or governmental agen-cy or authority which,
in its reasonable judgment, could have a material adverse effect on the
operations


 
9
JM



--------------------------------------------------------------------------------







or prospects of GSSI.  There are no decrees, injunctions or orders of any court,
governmental department, agency or arbitration outstanding against GSSI or
asserted against GSSI that has not been paid.


3.8               Taxes. For purposes of this Agreement, (A) "Tax" (and, with
correlative meaning, "Tax-es") shall mean any federal, state, local or foreign
income, alternative or add-on minimum, business, em-ployment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, with holding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
"Returns" shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.


(a)
GSSI has duly filed all Returns and paid all Taxes.  GSSI will pay in full or
has ade-quately reserved against all Taxes otherwise assessed against it through
the Closing Date.



(b)
GSSI is not a party to any pending action or proceeding by any governmental
au-thority for the assessment of any Tax, and, to the knowledge of GSSI, no
claim for assessment or collection of any Tax related to GSSI has been asserted
against GSSI that has not been paid.  There are no Tax liens upon the assets of
GSSI.  There is no valid basis, to GSSI's knowledge, for any assessment,
deficiency, notice, 30-day let-ter or similar intention to assess any Tax to be
issued to GSSI by any governmental authority.



3.9               Compliance with Laws and Regulations.  GSSI has complied and
is presently complying, in all material respects, with all laws, rules,
regulations, orders and requirements (federal, state and local and foreign)
applicable to it in all jurisdictions where the business of GSSI is conducted or
to which GSSI is subject, including but not limited to all SEC and FINRA
regulations.  GSSI has not made any misrepre-sentation nor has omitted any
material facts in any of its filings with the SEC or FINRA.  The parties
acknowledge that following the execution of this agreement the operation of GSSI
as a FINRA broker dealer is subject to FINRA review and acceptance of an amended
Form BD as well as a Continuing Member Application.  Seller and GSSI make no
representations as to the acceptance by FINRA of these filings or any possible
action that FINRA may require of GSSI to continue as a member of FINRA as a
broker dealer.


3.10            Hazardous Materials.  To the knowledge of GSSI, GSSI has not
violated, or received any written notice from any governmental authority with
respect to the violation of any law, rule, regulation or ordinance pertaining to
the use, maintenance, storage, transportation or disposal of "Hazardous
Materi-als."  As used herein, the term "Hazardous Materials" means any substance
now or hereafter designated pursuant to Section 307(a) and 311 (b)(2)(A) of the
Federal Clean Water Act, 33 USC §§ 1317(a), 1321 (b)(2)(A), Section 112 of the
Federal Clean Air Act, 42 USC § 3412, Section 3001 of the Federal Resource
Conservation and Recovery Act, 42 USC § 6921, Section 7 of the Federal Toxic
Substances Control Act, 15 USC § 2606, or Section 101 (14) and Section 102 of
the Comprehensive Environmental Response, Compensation and Liability Act, 42
USC§§ 9601(14), 9602.


3.11            No Breaches.  The making and performance of this Agreement will
not (i) conflict with or violate the Articles of Incorporation or the Bylaws of
GSSI, (ii) violate any laws, ordinances, rules, or regulations, or any order,
writ, injunction or decree to which GSSI is a party or by which GSSI or any of
its businesses, or operations may be bound or affected or (iii) result in any
breach or termination of, or constitute a default under, or constitute an event
which, with notice or lapse of time, or both, would be-come a default under, or
result in the creation of any encumbrance upon any material asset of GSSI under,






10
JM



--------------------------------------------------------------------------------







or create any rights of termination, cancellation or acceleration in any person
under, any contract.


3.12            Employees.  GSSI does not have any employees that are
represented by any labor union or collective bargaining unit.  Nor does GSSI
have any employment agreements or compensation plans which are in effect with
anyone.


3.13            Financial Statements.  Within the required time frame following
Closing, GSSI will pre-pare and deliver the appropriate financial statements as
required by the Securities and Exchange Commis-sion rules.


3.14            Absence of Certain Changes or Events.  Except as set forth in
the GSSI Disclosure Schedule, since January 31, 2016 (the "Balance Sheet
Dates"), there has not been:


(a)            any material adverse change in the financial condition,
properties, assets, liabili-ties or business of GSSI;


(b)            any material damage, destruction or loss of any material
properties of GSSI, whether or not covered by insurance;


(c)            any material adverse change in the manner in which the business
of GSSI and has been conducted;


(d)            any material adverse change in the treatment and protection of
trade secrets or other confidential information of GSSI; and


(e)            any occurrence not included in paragraphs (a) through (d) of this
Section 3.14 which has resulted, or which GSSI has reason to believe, might be
expected to result in, a material ad-verse change in the business or prospects
of GSSI.


3.15            Government Licenses, Permits, Authorizations.  GSSI has all
governmental licenses, per-mits, authorizations and approvals necessary for the
conduct of its business as currently conducted ("Li-censes and Permits").  All
such Licenses and Permits are in full force and effect, and no proceedings for
the suspension or cancellation of any thereof is pending or, to the knowledge of
GSSI, threatened.


3.16            Employee Benefit Plans.


(a)            GSSI has no bonus, material deferred compensation, material
incentive compen-sation, stock purchase, stock option, severance pay,
termination pay, hospitalization, medical, insurance, supplemental unemployment
benefits, profit-sharing, pension or retirement plans.


(b)            GSSI has not maintained, sponsored or contributed to, any
employee pension benefit plan (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA")) or any similar
pension benefit plan under the laws of any foreign jurisdiction.


(c)            Except as set forth in the GSSI Disclosure Schedule, neither the
execution, deliv-ery or performance of this Agreement, nor the consummation of
the Exchange or any of the other transac-tions contemplated by this Agreement,
will result in any bonus, golden parachute, severance or other payment or
obligation to any current or former employee or director of any of GSSI, or
result in any ac-celeration of the time of payment, provision or vesting of any
such benefits.




11
JM



--------------------------------------------------------------------------------







3.17            Business Locations.  Other than as set forth in the GSSI
Disclosure Schedule, GSSI does not own or lease any real or personal property in
any state or country other than it leases office space at 3206 50th Street
Court, Gig Harbor, Washington 98335.


3.18            Intellectual Property.  GSSI owns no intellectual property of
any kind.  GSSI is not cur-rently in receipt of any notice of any violation or
infringements of, and is not knowingly violating or in-fringing, or to the best
of its knowledge has not violated or infringed the rights of others in any
trademark, trade name, service mark, copyright, patent, trade secret, know-how
or other intangible asset.


3.19            Governmental Approvals.  Except as set forth in the GSSI
Disclosure Schedule, no au-thorization, license, permit, franchise, approval,
order or consent of, and no registration, declaration or filing by GSSI or the
Seller with, any governmental authority, domestic or foreign, federal, state or
local, is required in connection with the Seller's execution, delivery and
performance of this Agreement.  Except as set forth in the GSSI Disclosure
Schedule, no consents of any other parties are required to be received by or on
the part of Seller or GSSI to enable Seller or GSSI to enter into and carry out
this Agreement except as outlined in 3.09 above.


3.20            Transactions with Affiliates.  Except as set forth in the GSSI
Disclosure Schedule, GSSI is not indebted for money borrowed, either directly or
indirectly, from any of its officers, directors, or any Affiliate (as defined
below), in any amount whatsoever; nor are any of its officers, directors, or
Affiliates indebted for money borrowed from GSSI; nor are there any transactions
of a continuing nature between GSSI and any of its officers, directors, or
Affiliates not subject to cancellation which will continue be-yond the Closing
Date, including, without limitation, use of the assets of GSSI for personal
benefit with or without adequate compensation.  For purposes of this Agreement,
the term (i)"Affiliate" shall mean any person that, directly or indirectly,
through one or more intermediaries, controls or is controlled by, or is under
common control with, the person specified.  As used in the foregoing definition,
the term (ii) "con-trol "shall mean the power through the ownership of voting
securities, contract or otherwise to direct the affairs of another person and
(iii) "person" shall mean an individual, firm, trust, association, corporation,
partnership, government (whether federal, state, local or other political
subdivision, or any agency or bu-reau of any of them) or other entity.


3.21            No Distributions.  GSSI has not made nor has any intention of
making any distribution or payment to any of its shareholders with respect to
any of its shares prior to the Closing Date.


3.22            Liabilities.  GSSI has no material direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, fixed or unfixed, choate or inchoate, liquidated or
unliquidated, secured or unsecured, accrued, absolute, contingent or otherwise
("Liabilities"), whether or not of a kind required by generally accepted
accounting principles to be set forth on a financial statement, other than (i)
Liabilities fully and adequately reflected or reserved against on the GSSI
Balance Sheet, (ii) Liabilities incurred since the Balance Sheet Date in the
ordinary course of the business of GSSI, or (iii) Liabilities otherwise
disclosed in this Agreement, including the exhibits hereto and GSSI Disclosure
Schedule.


3.23            Accounts Receivable.  GSSI has no accounts receivables other
than as disclosed in the GSSI Disclosure Schedule.




3.24            Insurance and Bonds.  GSSI has no insurance policies in effect
or any outstanding bonds




12
JM



--------------------------------------------------------------------------------







in effect other than as contained in the GSSI Disclosure Schedule.


3.25            Principal GSSI Shareholder Representations and Warranties. 
Seller represents and war-rants that it has the absolute and unrestricted right,
power, authority, and capacity to execute and deliver this Agreement and the
other Closing Documents to which it is a party and to perform his obligations
un-der this Agreement and the other Closing Documents to which he is a party,
and it has good and marketa-ble title to all of the outstanding GSSI Shares,
free and clear of all liens, claims and encumbrances of any third persons.


3.26            No Omissions or Untrue Statements.  The Seller and GSSI
represent and warrant that they have not made any untrue statement of a material
fact, or omitted or will omit to state a material fact necessary to make the
statements contained herein not misleading as of the date hereof and as of the
Clos-ing Date and fully indemnifies the Company and their respective employees
against any harm, including attorney's fees that may arise as a consequence.


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE COMPANY


Except as set forth in the COMPANY Disclosure Schedule (which incorporates all
the reports of the COMPANY filed with the United States Securities and Exchange
Commission) the COMPANY rep-resents and warrants to SELLERS and GSSI as follows:


4.1               Organization and Standing.  The COMPANY is a corporation duly
organized, validly ex-isting and in good standing under the laws of the State of
Nevada.  The COMPANY has all requisite cor-porate power to carry on its business
as it is now being conducted and is duly qualified to do business as a foreign
corporation and is in good standing in each jurisdiction where such
qualification is necessary un-der applicable law except where the failure to
qualify (individually or in the aggregate) will not have any material adverse
effect on the business or prospects of the COMPANY.  The copies of the Articles
of In-corporation and Bylaws of the COMPANY, as amended to date, which have been
delivered to SELLERS and GSSI, are true and complete copies of these documents
as now in effect.
 

4.2               Taxes.  For purposes of this Agreement, (A) "Tax" (and, with
correlative meaning, "Tax-es") shall mean any federal, state, local or foreign
income, alternative or add-on minimum, business, em-ployment, franchise,
occupancy, payroll, property, sales, transfer, use, value added, withholding or
other tax, levy, impost, fee, imposition, assessment or similar charge together
with any related addition to tax, interest, penalty or fine thereon; and (B)
"Returns" shall mean all returns (including, without limitation, information
returns and other material information), reports and forms relating to Taxes.


i)
The COMPANY has filed all Tax returns.  The COMPANY will pay in full or has
adequately reserved against all Taxes otherwise assessed against it through the
Clos-ing Date.



ii)
The COMPANY is not a party to any pending action or proceeding by any
govern-mental authority for the assessment of any Tax, and, to the knowledge of
the COM-PANY, no claim for assessment or collection of any Tax related to the
COMPANY has been asserted against the COMPANY that has not been paid.  There are
no Tax liens upon the assets of the COMPANY.  There is no valid basis, to the
COMPANY's knowledge, for any assessment, deficiency, notice, 30-day letter or
similar intention to assess any Tax to be issued to the COMPANY by any
governmental authority.





13
JM



--------------------------------------------------------------------------------







4.3               Compliance with Laws and Regulations.  The COMPANY has
complied and is presently complying, in all material respects, with all laws,
rules, regulations, orders and requirements (federal, state and local and
foreign) applicable to it in all jurisdictions where the business of the COMPANY
is conducted or to which the COMPANY is subject, including all requisite filings
with the SEC.  The COM-PANY has not made any misrepresentation nor has omitted
any material facts in any of its SEC filings to date.


4.4               Hazardous Materials.  To the knowledge of the COM PANY, the
COMPANY has not vio-lated, or received any written notice from any governmental
authority with respect to the violation of any law, rule, regulation or
ordinance pertaining to the use, maintenance, storage, transportation or
disposal of "Hazardous Materials."  As used herein, the term "Hazardous
Materials" means any substance now or hereafter designated pursuant to Section
307(a) and 311 (b)(2)(A) of the Federal Clean Water Act, 33 USC §§ 1317(a), 1321
(b)(2)(A), Section 112 of the Federal Clean Air Act, 42 USC § 3412, Section 3001
of the Federal Resource Conservation and Recovery Act, 42 USC § 6921, Section 7
of the Federal Toxic Substances Control Act, 15 USC § 2606, or Section 101(14)
and Section 102 of the Comprehensive Envi-ronmental Response, Compensation and
Liability Act, 42 USC §§ 9601 (14), 9602.


4.5               No Breaches.  The making and performance of this Agreement
will not (i) conflict with or violate the Articles of Incorporation or the
Bylaws of the COMPANY, (ii) violate any laws, ordinances, rules, or regulations,
or any order, writ, injunction or decree to which the COMPANY is a party or by
which the COMPANY or any of its businesses, or operations may be bound or
affected or (iii) result in any breach or termination of, or constitute a
default under, or constitute an event which, with notice or lapse of time, or
both, would become a default under, or result in the creation of any encumbrance
upon any material asset of the COMPANY under, or create any rights of
termination, cancellation or accelera-tion in any person under, any contract.


4.6               Employees.  The COMPANY has does not have any employees that
are represented by any labor union or collective bargaining unit.  Nor does the
COMPANY have any employment agree-ments or compensation plans which are in
effect with anyone.


4.7               Financial Statements.  Year-end audited financial statements
and unaudited quarterly stub financial statements are available online at
www.sec.gov (collectively the "Financial Statements").  The Financial Statements
present fairly, in all material respects, the financial position on the dates
thereof and results of operations of the COMPANY for the periods indicated,
prepared in accordance with generally accepted accounting principles ("GAAP"),
consistently applied.  There are no assets of the COMPANY the value of which is
materially overstated in said balance sheets.


4.8               Absence of Certain Changes or Events.  Except as set forth in
the COMPANY Disclosure Schedule, since January 31, 2016 (the "Balance Sheet
Dates"), there has not been:


(a)            any material adverse change in the financial condition,
properties, assets, liabili-ties or business of the COM PANY;


(b)            any material damage, destruction or loss of any material
properties of the COM-PANY, whether or not covered by insurance;


(c)            any material adverse change in the manner in which the business
of the COM-PANY and has been conducted ;




14
JM



--------------------------------------------------------------------------------







(d)            any material adverse change in the treatment and protection of
trade secrets or other confidential information of the COMPANY; and


(e)            any occurrence not included in paragraphs (a) through (d) of this
Section 4.8 which has resulted, or which the COMPANY has reason to believe,
might be expected to result in, a ma-terial adverse change in the business or
prospects of the COMPANY.


4.9               Government Licenses. Permits, Authorizations.  The COMPANY has
all governmental licenses, permits, authorizations and approvals necessary for
the conduct of its business as currently con-ducted ("Licenses and Permits"). 
All such Licenses and Permits are in full force and effect, and no pro-ceedings
for the suspension or cancellation of any thereof is pending or, to the
knowledge of the COM-PANY, threatened.


4.10            Employee Benefit Plans.


(a)            The COMPANY has no bonus, material deferred compensation,
material incen-tive compensation, stock purchase, stock option, severance pay,
termination pay, hospitalization, medical, insurance, supplemental unemployment
benefits, profit-sharing, pension or retirement plan.


(b)            The COMPANY has not maintained, sponsored or contributed to, any
employee pension benefit plan (as defined in Section 3(2) of the Employee
Retirement Income Security Act of 1974, as amended ("ERISA")) or any similar
pension benefit plan under the laws of any foreign jurisdic-tion.


(c)            Except as set forth in the COMPANY Disclosure Schedule, neither
the execu-tion, delivery or performance of this Agreement, nor the consummation
of the Agreement or any of the other transactions contemplated by this
Agreement, will result in any bonus, golden parachute, severance or other
payment or obligation to any current or former employee or director of any of
the COMPANY, or result in any acceleration of the time of payment, provision or
vesting of any such benefits.


4.11            Business Locations.  Other than as set forth in the COMPANY
Disclosure Schedule, the COMPANY does not own or lease any real or persona l
property in any state or country.


4.12            Intellectual Property.  The COMPANY owns no intellectual
property of any kind.  The COMPANY is not currently in receipt of any notice of
any violation or infringements of, and is not know-ingly violating or
infringing, or to the best of its knowledge has not violated or infringed the
rights of oth-ers in any trademark, trade name, service mark, copyright, patent,
trade secret, know-how or other intan-gible asset.


4.13            Governmental Approvals.  Except as set forth in the COMPANY
Disclosure Schedule, no authorization, license, permit, franchise, approval,
order or consent of, and no registration, declaration or filing by the COMPANY
with, any governmental authority, domestic or foreign, federal, state or local,
is required in connection with the COMPANY's execution, delivery and performance
of this Agreement.  Except as set forth in the COMPANY Disclosure Schedule, no
consents of any other parties are required to be received by or on the part of
the COMPANY to enable the COMPANY to enter into and carry out this Agreement.


4.13            Transactions with Affiliates.  Except as set forth in the
COMPANY Disclosure Schedule,








15
JM



--------------------------------------------------------------------------------







The COMPANY is not indebted for money borrowed, either directly or indirectly,
from any of its offic-ers, directors, or any Affiliate (as defined below), in
any amount whatsoever; nor are any of its officers, directors, or Affiliates
indebted for money borrowed from the COMPANY; nor are there any transactions of
a continuing nature between the COMPANY and any of its officers, directors, or
Affiliates not subject to cancellation which will continue beyond the Closing
Date, including, without limitation, use of the as-sets of the COMPANY for
personal benefit with or without adequate compensation.  For purposes of this
Agreement, the term (i)"Affiliate" shall mean any person that, directly or
indirectly, through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.  As used in the foregoing
definition, the term (ii) "control" shall mean the power through the ownership
of voting securities, contract or otherwise to direct the affairs of another
person and (iii) "person" shall mean an individual, firm, trust, association,
corporation, partnership, government (whether federal, state, local or other
political subdivision, or any agency or bureau of any of them) or other entity.


4.15            No Distributions.  The COMPANY has not made nor has any
intention of making any distribution or payment to any of its shareholders with
respect to any of its shares prior to the Closing Date.


4.16            Liabilities.  The COMPANY has no material direct or indirect
indebtedness, liability, claim, loss, damage, deficiency, obligation or
responsibility, fixed or unfixed, choate or inchoate, liqui-dated or
unliquidated, secured or unsecured, accrued, absolute, contingent or otherwise
("Liabilities"), whether or not of a kind required by generally accepted
accounting principles to be set forth on a financial statement, other than (i)
Liabilities fully and adequately reflected or reserved against on the COMPANY
Balance Sheet, (ii) Liabilities incurred since the Balance Sheet Date in the
ordinary course of the business of the COMPANY, or (iii) Liabilities otherwise
disclosed in this Agreement, including the exhibits hereto and the COMPANY
Disclosure Schedule.


4.17            Accounts Receivable.  The COMPANY has no accounts receivables
other than as dis-closed in the COMPANY Disclosure Schedule.


4.18            Insurance.  The COMPANY has no insurance policies in effect.


4.19            Principal COMPANY Shareholder Representations and Warranties. 
THE PRINCIPAL COMPANY SHAREHOLDER represents and warrants that he has the
absolute and unrestricted right, power, authority, and capacity to execute and
deliver this Agreement and the other Closing Documents to which he is a party
and to perform his obligations under this Agreement and the other Closing
Documents to which he is a party, and he has good and marketable title to all of
the COMPANY Shares listed in Ex-hibit A hereto, free and clear of all liens,
claims and encumbrances of any third persons.


4.20            No Omissions or Untrue Statements.  To the best of each party's
knowledge no represen-tation or warranty made by the COMPANY or the PRINCIPAL
COMPANY SHAREHOLDER to SELLERS and GSSI in this Agreement, the COMPANY
Disclosure Schedule or in any certificate of a COMPANY officer required to be
delivered to SELLERS pursuant to the terms of this Agreement, con-tains or will
contain any untrue statement of a material fact, or omits or will omit to state
a material fact necessary to make the statements contained herein or therein not
misleading as of the date hereof and as of the Closing Date.










16
JM



--------------------------------------------------------------------------------







ARTICLE V
MISCELLANEOUS


5.1               Attorney's Fees.  After the closing and in the event that any
party institutes any action or suit to enforce this Agreement or to secure
relief from any default hereunder or breach hereof, the breaching party or
parties shall reimburse the non-breaching party or parties for all costs,
including reasonable attorneys' fees, incurred in connection therewith and in
enforcing or collecting any judgment rendered therein.  Each party is
responsible for their own attorney's fees in the closing of this transaction.


5.2               Entire Agreement.  This Agreement represents the entire
agreement between the parties relating to the subject matter hereof.  All
previous agreements between the parties, whether written or oral, have been
merged into this Agreement.  This Agreement completely expresses the agreement
of the parties relating to the subject matter hereof.


5.3               Survival; Termination.  The representations, warranties, and
covenants of the respective parties shall survive the closing and the
consummation of the transactions herein contemplated for a period of six months
from the closing, unless otherwise provided herein.


5.4               Counterparts.  This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original and all of which taken
together shall be but a single instrument.


5.5               Amendment or Waiver.  Every right and remedy provided herein
shall be cumulative with every other right and remedy, whether conferred herein,
at law, or in equity, and such remedies may be enforced concurrently, and no
waiver by any party of the performance of any obligation by the other shall be
construed as a waiver of the same or any other default then, theretofore, or
thereafter occurring or existing.  At any time prior to the closing, this
Agreement may be amended by a writing signed by all parties hereto, with respect
to any of the terms contained herein, and any term or condition of this
Agreement may be waived or the time for performance thereof may be extended by a
writing signed by the party or parties for whose benefit the provision is
intended.


5.6               Binding Effect.  This Agreement shall inure to the benefit of
and be binding upon the Company and Seller and their successors.  Nothing
expressed in this Agreement is intended to give any person other than the
persons mentioned in the preceding sentence any legal or equitable right, remedy
or claim under this Agreement.


5.7               Severability.  Every provision of this Agreement is intended
to be severable.  If any term or provision hereof is illegal or invalid for any
reason whatsoever, such illegality or invalidity shall not affect the validity
of the remainder hereof.


5.8               Captions.  The captions or headings in this Agreement are
inserted for convenience and identification only and are not intended to
describe, interpret, define, or limit the scope, extent, or intent of this
Agreement or any provisions hereof.


5.9               Applicable Law.  The Company and Seller hereby agree this
Agreement shall be governed by and construed and enforced under and in
accordance with the laws of the state of Texas and all subject matter and in
persona jurisdiction shall be the state courts of Texas and as such the Company
and Sellers irrevocably and unconditionally consent to submit to the exclusive
jurisdiction of the courts of the State of Texas and of the United States of
America located in Potter county Texas for any actions,






17
JM



--------------------------------------------------------------------------------







Suits or proceedings arising out of or relating to this Agreement and the
Company and Buyer agree not to commence any action, suite or proceedings
relating thereto except in such courts.


                        IN WITNESS WHEREOF, the corporate parties hereto have
caused this Agreement to be executed by their respective officers, hereunto duly
authorized, as of the date first above written.





 
COMPANY
     
AMAZING ENERGY OIL AND GAS, CO.
             
BY:
JED MIESNER
   
Jed Miesner, President
             
SELLER
 
GULF SOUTH HOLDING, INC.
             
BY:
ART SELIGMAN
   
Art Seligman, President
             
GSSI
 
GULF SOUTH SECURITIES, INC.
             
BY:
TIMOTHY J. FLANAGAN
   
Timothy J. Flanagan, President
       
MIESNER
             
JED MIESNER
 
Jed Miesner, on behalf of Petro Pro Ltd., JLM Strategic
 
Investments, LP, and Jed and Lesa Miesner
             
BORIES
 
BORIES CAPITAL, LLC.
             
BY:
ROBERT A. BORIES
   
Robert A. Bories, Managing Member









18
JM



--------------------------------------------------------------------------------



































































GSSI Disclosure Schedule










The parties acknowledge that following the execution of this agreement the
operation of GSSI as a FINRA broker dealer is subject to FINRA review and
acceptance of an amended Form BD as well as a Continuing Member Application. 
Seller and GSSI make no representations as to the acceptance by FINRA of these
filings or any possible action that FINRA may require of GSSI to continue as a
member of FINRA as a broker dealer.






















19
JM

